Citation Nr: 0416716	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-49 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease, 
right knee, status post arthroscopic surgery.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In that decision, service connection 
was granted for a right knee disability and a zero percent 
disability rating was assigned, effective February 1, 1996.  
Thereafter, in a May 1999 rating decision, the rating was 
increased to 10 percent disabling, effective February 1, 
1996.  In a November 2003 rating decision, a separate 10 
percent disability rating was assigned for instability of the 
right knee, also effective February 1, 1996.  

In October 2002, the veteran withdrew her request for a 
personal hearing before a Veteran's Law Judge.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, right knee, status post arthroscopic surgery, is 
currently manifested by pain and some decreased range of 
motion.  

2.  The veteran has no more than slight instability of the 
right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, right knee, status post 
arthroscopic surgery, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.40, 
4.45, 4.59, Diagnostic Codes 5010, 5260, 5261 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159 
(2003).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to the claim on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, the RO has 
obtained records corresponding to private and VA medical 
treatment reported by the veteran and has afforded her 
multiple VA examinations addressing the service-connected 
right knee disability.  The most recent VA examination was in 
September 2003, after which a separate disability rating for 
instability of the knee was granted.  As indicated in the 
introduction, the veteran canceled her request to appear at a 
personal hearing.  

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate her claim 
has been met.  The RO informed her of what was required to 
substantiate her claim and of the need for such evidence in 
letters dated in February 2001 and June 2003.  By these 
letters, and a supplemental statement of the case issued in 
May 2002, the RO notified her of exactly which portion of 
that evidence (if any) was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
also asked to provide any other evidence in her possession 
that she wished to have considered in connection with her 
appeal.  In September 2003, she was notified of the need to 
report for VA examination, which she did.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board is aware that the appealed rating 
decision, in September 1996, preceded the enactment of the 
VCAA and the RO's June 2003 VCAA notice.  Subsequent to that 
notice, however, the RO readjudicated the veteran's claim in 
a November 2003 supplemental statement of the case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case constituted harmless error and should not preclude 
consideration of this appeal at the  present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. cir. 2004).


II.  Factual background

Service medical records show the veteran injured her knee and 
had surgery in September 1993 for resection of the medial 
plica and removal of loose bodies.  At VA examination in June 
1996, her history of right knee injury was diagnosed, and her 
complaints of continued pain were noted.  She stated that she 
had swelling and aching on long standing and walking and wore 
a brace when she was going to do anything active.  She had 
full range of motion.

By way of a September 1996 rating decision, service 
connection for right knee injury, status post arthroscopic 
surgery was granted, and a zero percent rating was assigned 
under Diagnostic Code 5260, effective February 1, 1996.  The 
veteran perfected an appeal.  

At VA examination in November 1996, the veteran complained of 
right knee discomfort, pain on standing and squatting, and 
locking of the knee.  Objective findings revealed no 
swelling, mild tenderness, and no deformity.  There was no 
evidence of instability.  She could stand and squat, but with 
much pain as observed by the examiner and could not rise 
without assistance.  Range of motion was right knee flexion 
to50 degrees and extension to 180 degrees.  Hyperflexion 
caused pain beyond about 50 degrees.  The diagnosis was 
chronic pain in the right knee, following arthroscopy.  

At VA examination in February 1998, the veteran reported 
aches and pain in the right knee, with giving way that 
resulted in falls, swelling, stiffness and pain.  Limitation 
of motion or functional impairment during the flare-ups 
resulted in a limp and limited activities of daily living.  
She did not use crutches, cane, or corrective shoes, but used 
braces for the right knee.  The examiner reported that there 
were no episodes of recurrent subluxation and no inflammatory 
arthritis.  Right knee flexion was to 140 degrees and 
extension to 180 degrees.  The right knee hurt and was 
painful at flexion at approximately 120 degrees.  The veteran 
was unable to flex when the joint was swollen and had to wear 
an immobilizer to ambulate.  Objective examination revealed 
no edema, effusion or instability.  There was negative drawer 
sign and negative Lachman's test.  The examiner heard a pop 
sound when the veteran squatted, and she was unable to stand 
back up again without using her upper extremities to pull 
herself up using a chair.  The diagnosis was osteoid osteoma, 
right tibia; chondromalacia; and medical meniscus tear.

Private medical records dated in August 1998 from the Mark 
Twain St. Joseph's hospital show that the veteran was seen on 
an emergency basis for pain and swelling of the right knee.  
The assessment was right knee strain.  Corresponding x-rays 
of the right knee showed degenerative changes and joint 
effusion.  

At VA examination for the joints in April 1999, the veteran 
reported continued and increased pain in the right knee, with 
walking and stair climbing.  Examination showed knee crepitus 
on flexion.  Knee flexion was painful beyond 110 degrees, but 
the knee could go up to 120 degrees.  There was pain with 
full extension, and pressure on the patella was painful.  
There was tenderness, and no swelling in the knee.  The 
examiner stated that range of motion was decreased by 10 
percent when considering Deluca factors (taking into 
consideraton functional impairment); and that speed of motion 
was decreased by 10 percent, muscle strength by 10 percent, 
coordination of the lower extremity was intact, and endurance 
was 20 percent decreased due to pain.  The diagnosis was 
right knee arthralgia, retropatellar pain syndrome.  
Corresponding x-rays of the knees were normal except for bone 
island in distal medial femoral condyle.  

At VA examination in April 2001, the veteran had continuous 
aches and pain in the right knee, and the level of intensity 
varied from 4 to 7.  She was able to sit for a half of an 
hour, driving for 15 to 20 minutes aggravated the pain in the 
right knee, and standing for 20 minutes was problematic.  She 
took medications Naproxen and Codeine occasionally.  She used 
a heating pad and ice packs intermittently.  She said that 
the knee buckled rarely, about seven times in the past three 
years.  She volunteered in  the local community and did some 
tutoring.  Examination revealed knee flexion was to 115 
degrees and extension was full.  There was tenderness and 
slight swelling on the medial aspect of the patella, and 
tenderness to palpation on the medial border and joint line.  
There was 1+ crepitus.  No laxity was noted.  On inquiring 
how the pain had increased, or how the symptoms had worsened, 
the veteran stated that the pain had become more constant and 
persistent and had increased in frequency over the last 2 
years.  The flare-ups had also increased to at least 10 
percent.  Her endurances for activities had decreased, and 
she avoided any heavy lifting, stair climbing or running.  
Deluca range of motion of the knee was flexion 20 percent 
below normal, strength of knee 10 percent below normal, 
endurance decreased by 20 percent, speed of motion decreased 
by 10 percent, and coordination intact.  She ambulated 
without any walking assistive device.  According to the 
examiner, x-rays of the right knee that day revealed mild 
degenerative joint disease.  

Private medical records dated in October 2002 from Dr. 
Jacobson showed that the veteran was seen in April 2002 for 
knee pain.  The assessment was history of osteoid osteoma in 
the right knee, medial femoral condyle, and history of recent 
arthroscopic knee surgery with past history of patella 
fracture.  

Private medical records dated in December 2001 from Lodi 
Memorial Hospital revealed that the veteran had surgery on 
her right knee for a right knee sprain with possible internal 
derangement.  A detailed operative report from Dr. Wisner, 
M.D. is of record.  The post-operative diagnosis was right 
knee sprain with possible internal derangement, with a 
partial anterior cruciate ligament tear, chronic synovitis 
tricompartmentally, lateral subluxation of the patella, 
complex nonreparable degenerative tear of the posterior horn 
of the medial meniscus with bucket handle component including 
and internal rim tear of the lateral meniscus midportion, 
chondromalacia grade 3 and grade 4 of the patella as well as 
the lateral tibial plateau and medial femoral condyle.  

VA clinical records dated in April 2003 show that the veteran 
was treated for right knee pain.  She complained of mild 
right medial knee pain with weather changes.

A VA x-ray of the knee taken in June 2003 revealed that the 
bony density of the knee was well preserved and the bony 
integrity of the knee was intact, without evidence for acute 
fracture, dislocation, erosions, destructive changes, or 
significant degenerative joint disease.  There was a well 
defined sclerotic density within the medial femoral condyle, 
most likely a bone island.  

At VA examination for the joints in September 2003, the 
claims folder was reviewed by the examiner in detail and the 
veteran's history, as noted above, was chronicled.  The 
veteran reported intermittent swelling of the right knee, 
especially when walking.  Her knee buckled a couple of times 
per year, and she denied locking.  The right knee popped with 
bending, and she had stiffness.  She had constant pain in the 
medial aspect of the knee, which she reported as being 
severe.  A flare-up could occur at any time and with any 
activity.  The flare pain could last 24 or 36 hours.  The 
flare-ups of pain occurred at least 4 to 5 times per week.  
The pain was constant at level 4 and could go to 10 out of 
10.  She took aspirin and other remedies for the pain.  She 
reported that she did not wear a knee brace, but sometimes 
used a single point cane when walking for long distances.  
Her husband sometimes pushed her in a manual wheelchair.  She 
worked in the landscaping business, and that included putting 
in trees, retaining walls, and sprinkler systems.  Because of 
her knee condition, she sometimes had to take a day off from 
work.

Objective examination revealed valgus at the knee, right 
greater than left.  There were faint arthroscopic scars and 
there was tenderness above the medial joint line.  There was 
no erythema, warmth, swelling or effusion.  Patella tracking 
was okay, and glide smooth without crepitus.  No ligamentous 
laxity was noted, except for slight medial laxity.  There was 
negative McMurray, and good quad set.  Circumference of the 
right thigh was 42 centimeters compared to the left side of 
41 centimeters.  Deluca examination revealed range of motion 
showing active knee flexion to 120 degrees and passive to 126 
degrees, with pain.  Extension lacked 5 degrees.  
Endurance/repetitive movements, strength, and speed were 5/5, 
and flare-ups were 3-4/5.  Coordination was not applicable.  
Corresponding right knee x-rays showed that the bony density 
of the knee was well preserved and the bony integrity of the 
knee was intact, without evidence for acute fracture, 
dislocation, erosions, destructive changes, or significant 
degenerative joint disease.  There was a well defined 
sclerotic density within the medial femoral condyle, most 
likely a bone island.  

The examination impression was right knee condition; 
residuals of injury; partial ACL tear; lateral subluxation of 
the patella; tricompartmental chronic synovitis; tear of the 
medial meniscus and lateral meniscus; chondomalacia, with 
remote history of surgery, including partial synovectomy, 
chondroplasty, partial medial and lateral meniscectomis, and 
excision of medial plica and removal of loose bodies.  The 
examiner also commented that there was a history of mild 
instability.  

In November 2003, the RO assigned a separate 10 percent 
rating for slight medial laxity, mild instability of the 
right knee under Diagnostic Code 5257, effective from 
February 1, 1996.  The 10 percent rating under Diagnostic 
Code 5260, for degenerative joint disease, was continued, 
following the assignment of a temporary total rating from 
December 18, 2001, to January 30, 2002.


III.  Legal analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  However, 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating, as is the case here, was not limited 
to that reflecting the current severity of the disorder.  
Rather at the time of the initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.

The veteran in this case is appealing the original disability 
rating assigned following an award of service connection for 
right knee injury, status post arthroscopic surgery.  As 
noted above, after being assigned a zero percent rating, the 
rating was increased to 10 percent.  In November 2003, a 
separate evaluation of 10 percent for instability of the knee 
was assigned.  Therefore, in this case, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of "staged 
ratings;" that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson, supra.  

With such consideration, the Board has reviewed the record in 
its entirety, as indicated above, and determines that the 
currently assigned 10 percent rating for the veteran's 
degenerative joint disease of the right knee, with a 
separately assigned 10 percent for instability of the knee, 
are the proper ratings for these disabilities, and higher 
evaluations are not warranted at any "stage" of the appeal 
since the original grant of service connection.  Id.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board  
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not  
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The veteran's degenerative joint disease of the right knee is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2003).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma under diagnostic 
code 5010 is the service-connected disorder, and it is rated 
as if limitation of flexion under diagnostic code 5260 were 
the residual condition. 

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003). 

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2003).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2003).

Knee impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a,  
Diagnostic Code 5257 (2003).

General Counsel held that a  claimant who has arthritis and 
instability of the knee may be  rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  General Counsel stated that when a  knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension  
limited to 5 degrees or more).  Such is the veteran's case in 
this appeal.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations  
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria  
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt  
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

Range of motion of the veteran's right knee reflects a degree 
of impairment under the rating schedule that does not warrant 
a disability rating in excess of 10 percent if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  Specifically, in 1996 right knee 
flexion was to 50 degrees and in 1998 it was to 140 degrees, 
with pain at approximately 120 degrees.  In April 1999, knee 
flexion was painful beyond 110 degrees, but the knee could go 
up to 120 degrees.  At VA examination in April 2001, knee 
flexion was to 115 degrees and extension was full.  Most 
recently in 2003, active knee flexion was to 120 degrees, 
with pain, and extension lacked 5 degrees.  

These range of motion findings do not meet the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261.  At 
no time, even taking into account the additional limitations 
imposed by pain as objectively demonstrated on examination, 
has flexion been limited to 45 degrees.  However, the 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint but the 
limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Accordingly, the veteran's right knee arthritis is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5010.  In order to warrant a 20 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 30 degrees or extension would have to 
be limited to 15 degrees, which was not shown. 

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
knee and examiners have indicated that pain would limit her 
functional ability with flare-ups or during use.  This 
impairment is contemplated by the assignment of a 10 percent 
disability rating.  The veteran has not demonstrated flexion 
of the right knee limited to 45 degrees or extension limited 
to 10 degrees warranting the assignment of a 10 percent 
rating under Diagnostic Code 5260 or 5261.  Range of motion 
of her knee falls far short of these criteria.  However, 
there is x-ray evidence of degenerative joint disease and 
objective evidence of  pain.  It is on this basis that the 10 
percent rating is supportable.  See 38 C.F.R. § 4.59 (2003) 
("With any form of arthritis, painful motion is an important 
factor of disability . . . The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.").  

Any pain affecting function of the right knee is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

Additionally, the Board finds that a rating in excess of 10 
percent rating is not warranted for the separately rated knee 
instability.  See 38 C.F.R. § 4.71, Diagnostic Code 5257.  
Only slight medial laxity was noted in 2003, and the veteran 
said that her knee only bucked a couple of times per year.  
In 1996 and 1998, no instability was demonstrated on VA 
examination.  There was no laxity upon examination in 2001.  
In sum, the VA outpatient records and examination reports, as 
well as private treatment records, do not indicate that the 
veteran has experienced moderate instability of the right 
knee.  Accordingly, the 10 percent evaluation is correct.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) does not apply 
because Diagnostic Code 5257 is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for her 
right knee.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran is employed 
and she reported in 2003 that she only sometimes has to take 
a day off from work due to her right knee disability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's  Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative joint disease, right knee, 
status post arthroscopic surgery, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected instability of the right knee, is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



